COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH


                              NO. 2-08-399-CR


PAUL WAYNE DAMRON                                              APPELLANT

                                       V.

THE STATE OF TEXAS                                                  STATE

                                   ------------

           FROM THE 89TH DISTRICT COURT OF WICHITA COUNTY

                                   ------------

                        MEMORANDUM OPINION 1

                                   ------------

     In one point, appellant Paul Wayne Damron appeals the trial court’s

requirement that he pay for a Secure Continuous Remote Alcohol Monitor

(SCRAM) as a condition of his community supervision associated with his

felony driving while intoxicated (DWI) conviction. See Tex. Penal Code Ann.

§ 49.04(a) (Vernon 2003), § 49.09(b)(2) (Vernon Supp. 2009). We modify the

trial court’s judgment and affirm the judgment as modified.



     1
          See Tex. R. App. P. 47.4.
                               Background Facts

      A Wichita County grand jury indicted Damron for DWI; the indictment

alleged that Damron had two previous convictions for that offense.

Damron swore that he was indigent and therefore received court-appointed

counsel.

      At a pretrial hearing in May 2008, Damron’s counsel told the trial court

that Damron had tentatively agreed with the State to a plea bargain that would

include community supervision but that Damron wanted to testify about his

inability to pay for a SCRAM device, which was to be one of the terms of the

community supervision. 2 Damron testified that he would not be able to afford

the $360 per month cost of the device. 3 Specifically, he explained that he had

a job that paid him $9.50 per hour but that he was about to lose his job

because the business that he worked for was closing. He also testified that he

had been paying past due child support and owed approximately $20,000 for

such support; that he pays bills for utilities, groceries, car insurance, and gas;

and that he owes money for medical bills. The trial court expressed uncertainty




      2
        A SCRAM device is an instrument that may be placed on an
individual’s ankle to measure the individual’s alcohol consumption through
vapors emitted by the individual’s skin.
      3
           The SCRAM device also requires a $60 set up fee.

                                        2
about removing the SCRAM condition but told the parties that it would consider

Damron’s request to remove it.

      Sometime between the May 2008 hearing and August 21, 2008, the trial

court told the parties that it would not remove the SCRAM device as a

condition of Damron’s community supervision. 4 On the morning of August 21,

Damron filed a written “Objection” to the SCRAM condition. Then, on the

same day, as part of his plea agreement, Damron received admonishments from

the trial court about his rights, waived those rights, entered a judicial

confession, and pled guilty. 5




      4
        The record reflects that by July 10, 2008—when the trial court held
another pretrial hearing—the trial court had informed the parties of its decision
to retain the SCRAM condition.
      5
         The record contains a document signed by Damron in which he
purportedly waived his right to appeal; the document is not signed by the trial
court. Damron’s counsel has stated that Damron did not intend to waive his
appellate rights and that the waiver document was supposed to be pulled from
the packet of papers that were filed in this case on the day that Damron pled
guilty. The State’s attorney said that his recollection about the day of
Damron’s plea was “pretty much the same” as Damron’s counsel had
represented. The trial court has found that Damron waived his right of appeal,
but it stated during a hearing that it “knew that Mr. Damron wanted to appeal
the issue of . . . having to wear the SCRAM device.” Given the parties’
statements and the trial court’s statement, we hold that Damron did not waive
his right of appeal through the waiver document filed in the trial court. See
Willis v. State, 121 S.W.3d 400, 402–03 (Tex. Crim. App. 2003) (declining to
enforce a nonbargained for and boilerplate waiver of the defendant’s right of
appeal); Alzarka v. State, 90 S.W.3d 321, 324 (Tex. Crim. App. 2002) (same).

                                       3
      The trial court convicted Damron and placed him on community

supervision for five years.   Damron’s community supervision includes the

conditions that he wear a SCRAM device for 180 days, pay all costs for the

SCRAM device to the monitoring company, and pay other substantial fees and

costs that are unrelated to the SCRAM device.

      In September 2008, Damron again objected to the SCRAM condition by

filing a motion to modify the terms of his community supervision. The trial

court heard that motion and Damron’s motion for new trial during a hearing in

October 2008. 6     After the hearing, the trial court denied both motions.

Damron filed his notice of appeal.

                       Our Jurisdiction Over This Appeal

      In one point, Damron argues that the trial court abused its discretion by

unreasonably requiring him to pay the costs associated with the SCRAM

device. 7   The State “does not contest” Damron’s claim that the trial court


      6
         During the October 2008 hearing, Damron testified that he had lost
his job but that he had been applying for other jobs. He said that he was
receiving $235 per week in unemployment benefits and that his ex-wife, who
he lives with and who has medical problems, was receiving $620 per month in
disability benefits. He said that he was behind on paying his bills, that he was
paying $335 per month in child support, and that he had no way to pay for the
$360 per month SCRAM cost.
      7
       Damron does not contest the trial court’s order that he wear the
SCRAM device; he only challenges the trial court’s requirement that he pay for
the device.

                                       4
abused its discretion, but it argues that we do not have jurisdiction over

Damron’s appeal.

The requirements of rule of appellate procedure 25.2

      The State contends that we do not have jurisdiction because Damron did

not comply with the rules of appellate procedure. Rule 25.2 states in part,

      In a plea bargain case—that is, a case in which a defendant’s plea
      was guilty or nolo contendere and the punishment did not exceed
      the punishment recommended by the prosecutor and agreed to by
      the defendant—a defendant may appeal only:

            (A) those matters that were raised by written motion filed
            and ruled on before trial, or

            (B) after getting the trial court’s permission to appeal.

Tex. R. App. P. 25.2(a)(2); see Ex parte Reedy, 282 S.W.3d 492, 501 (Tex.

Crim. App. 2009); Turley v. State, 242 S.W.3d 178, 179–80 (Tex. App.—Fort

Worth 2007, no pet.) (mem. op.) (dismissing an issue without addressing its

merits because the trial court did not give the appellant permission to appeal

that issue and the issue was not raised by a written motion filed and ruled on

before trial). The record establishes that this is a plea bargain case and that the

trial court has not given Damron its permission to appeal; thus, our jurisdiction

depends on whether Damron’s “Objection” to the SCRAM condition qualifies

as a “written motion filed and ruled on before trial.”      See Tex. R. App. P.

25.2(a)(2)(A).

                                        5
      At the time of Damron’s plea, the trial court entered an order certifying

Damron’s right to appeal based on his written objection. In December 2009,

based on our initial review of the record, we abated the case in part because

it appeared to us that Damron may not have obtained a ruling on his objection

before trial. During the abatement, the trial court held a hearing, determined

that Damron had not complied with rule 25.2, issued written findings in that

regard, and amended its certification to state that this is “a plea-bargain case,

and the defendant has NO right of appeal.” The trial court’s written findings

relate, among other facts,

      •     “It is not disputed that the issue of the SCRAM community
            supervision term was raised pretrial”;

      •     “By July 10, 2008, the trial court had informed the defendant that
            any community supervision would include the SCRAM term.
            No written pretrial motion had been filed as of the July 10, 2008
            hearing”; and

      •     “Minutes prior to the entry of his guilty plea, the defendant filed a
            ‘written objection to community supervision provision(s).’ At the
            time the ‘objection’ was filed, the trial court had already announced
            its decision.”

      We must review the correctness of a trial court’s certification of a

defendant’s right to appeal, and if we determine that the court’s certification

is not supported by the record, we must take appropriate action. See Chavez

v. State, 183 S.W.3d 675, 680 (Tex. Crim. App. 2006); Dears v. State, 154



                                       6
S.W.3d 610, 614–15 (Tex. Crim. App. 2005); Morgon v. State, 185 S.W.3d
535, 538–39 (Tex. App.—Corpus Christi 2006, pet. ref’d) (holding that the trial

court’s certification was defective and dismissing an appeal without further

action). After reviewing the record, including the portions of the record filed

after we issued our abatement order, we conclude that the trial court’s second

certification of Damron’s right to appeal is incorrect and that the court’s first

certification is correct, and we hold that Damron complied with rule 25.2(a)(2)

because he raised matters by a written motion filed and ruled on before trial.

      Specifically, we conclude that Damron’s “Objection” was ruled on before

trial because the substance of the sole issue in the written objection—the

inclusion of the SCRAM term—had been presented to the trial court through

Damron’s testimony before the objection was filed and the trial court ruled on

the inclusion of that term. Although we have not found authority directly on

point, we cannot agree with the trial court that under the circumstances of this

case, rule 25.2(a)(2) required a further ruling that simply reiterated the trial

court’s position that Damron was required to pay for the SCRAM unit after the

written objection was filed. 8 See Montanez v. State, 195 S.W.3d 101, 104



      8
         There is no indication that the trial court would have ruled any
differently than it had ruled before Damron entered his guilty plea if Damron had
asked for an explicit ruling on his written objection; the trial court maintained
its ruling against Damron’s objection to paying for the SCRAM device when

                                       7
(Tex. Crim. App. 2006) (explaining that a “trial court’s ruling on a matter need

not be expressly stated if its actions or other statements otherwise

unquestionably indicate a ruling”).

       Our holding that Damron complied with rule 25.2(a)(2) is supported by

the court of criminal appeals’s statement that the rules of appellate procedure

should prevent trivial issues from divesting appellate courts of jurisdiction to

consider the merits of criminal cases. Few v. State, 230 S.W.3d 184, 187

(Tex. Crim. App. 2007). We should “not dismiss an appeal for a procedural

defect whenever any arguable interpretation of the Rules of Appellate Procedure

would preserve the appeal,” and we should not divest a defendant of his or her

right to appeal “by imposing requirements not absolutely necessary to effect the

purpose of a rule.” Id. at 189; see also Thomas v. State, 286 S.W.3d 109,

113 (Tex. App.—Houston [14th Dist.] 2009, no pet.) (citing Few and explaining

that courts of appeals should construe procedural rules reasonably, yet

liberally).

       The State argues in its brief that Damron’s “Objection” is different from

a “motion” under rule 25.2(a)(2) because it was not an application for the court

to rule. The “Objection” stated, “The [SCRAM condition] of the order setting




Damron filed his posttrial motions.

                                       8
community supervision . . . is unreasonable and the Defendant objects . . . .”

The State has not cited (and we have not found) any authority distinguishing

an “objection” and a “motion” as to the ability to establish jurisdiction under

rule 25.2. In the context of this case, Damron’s “Objection” obviously related

to his prior verbal request that he should not be ordered to pay for the SCRAM

device.   “Motions” and “objections” are treated similarly in the appellate

procedural rules and are defined alike.        See Tex. R. App. P. 33.1(a)(1)

(explaining that a complaint may be preserved through a timely “request,

objection, or motion”); Black’s Law Dictionary 1106, 1178 (9th ed. 2009)

(defining “motion” as a “written or oral application requesting a court to make

a specified ruling or order” and defining “objection” as a “formal statement

opposing something that has occurred, or is about to occur, . . . and seeking

the judge’s immediate ruling on the point”). We hold that Damron’s “Objection”

qualifies as a motion under rule 25.2(a)(2).

      For all of these reasons, we hold that Damron complied with rule 25.2,

that his appeal is based on a written motion filed and ruled on before trial, and

that we have jurisdiction over the appeal on that basis.

Article 11.072‘s habeas corpus provisions

      Next, the State contends that we lack jurisdiction over this appeal

because it asserts that a challenge to a condition of community supervision

                                       9
must be filed by an application for a writ of habeas corpus under article 11.072

of the code of criminal procedure and not by a direct appeal. Article 11.072

dictates the procedures for seeking relief from a “judgment of conviction

ordering community supervision,” but it does not explicitly state that challenges

to terms of community supervision cannot be prosecuted through a direct

appeal. See Tex. Code Crim. Proc. Ann. art. 11.072 § 1 (Vernon 2005).

      As authority for its argument, the State principally relies on an

unpublished decision from the court of criminal appeals. See Beauchamp v.

State, No. 254-03, 2004 WL 3093227, at *4 (Tex. Crim. App. Sept. 22,

2004) (not designated for publication).        But as the State recognizes,

unpublished opinions from the court of criminal appeals have no precedential

value, and we cannot cite to or rely on such opinions as authority. See Tex. R.

App. P. 77.3.

      We have not found any other case from the court of criminal appeals in

which that court repeated its holding in Beauchamp that article 11.072 is the

exclusive   avenue   to   challenge   conditions   of   community   supervision.

Instead, without discussing the effect of article 11.072, the court of criminal

appeals recently decided a direct appeal in which the only issue concerned the

propriety of jail time as a condition of community supervision. See Johnson v.

State, 286 S.W.3d 346, 347 (Tex. Crim. App. 2009); see also Ex parte Clore,

                                       10
690 S.W.2d 899, 900 (Tex. Crim. App. 1985) (holding—in a case that was

decided before the enactment of article 11.072 and that regarded the court of

criminal appeals’s constitutional writ powers—that the defendant’s “appropriate

remedy to challenge the conditions of probation [was] by appeal”). We have

also decided challenges to community supervision terms in direct appeals. See,

e.g., Beech v. State, Nos. 02-08-00053-CR, 02-08-00054-CR, 2009 WL
673482, at *1–2 (Tex. App.—Fort Worth Mar. 12, 2009, no pet.) (mem. op.,

not designated for publication).

      While article 11.072 allows for challenges to the legal validity of

conditions of community supervision, it also states that a challenge may not be

made under that article “if the applicant could obtain the requested relief by

means of an appeal under . . . Rule 25.2, Texas Rules of Appellate Procedure.”

Tex. Code Crim. Proc. Ann. art. 11.072 §§ 2(b)(2), 3(a); see Ex parte Wilson,

171 S.W.3d 925, 928 (Tex. App.—Dallas 2005, no pet.) (holding that a

challenge to a community supervision condition through an article 11.072

application was waived because the challenge was not made through a direct

appeal); Lopez v. State, 46 S.W.3d 476, 480 (Tex. App.—Fort Worth 2001,

pet. ref’d) (stating that we “are prohibited from hearing . . . a challenge to the

validity of a condition of community supervision unless . . . [an] appeal was

taken directly from the court’s ruling”) (emphasis added). We have held that

                                       11
Damron may appeal under rule 25.2. Thus, we hold that article 11.072 does

not prohibit Damron from challenging his SCRAM term on direct appeal but

rather requires him to do so, and we conclude that article 11.072‘s provisions

do not defeat our jurisdiction over this appeal.

                        The Merits of Damron’s Appeal

      We review the imposition of conditions of community supervision under

an abuse of discretion standard. Belt v. State, 127 S.W.3d 277, 280 (Tex.

App.—Fort Worth 2004, no pet.).        As relating to community supervision

conditions generally, the code of criminal procedure states,

      A judge may not order a defendant to make any payments as a
      term or condition of community supervision, except for fines, court
      costs, restitution to the victim, and other conditions related
      personally to the rehabilitation of the defendant or otherwise
      expressly authorized by law. The court shall consider the ability of
      the defendant to make payments in ordering the defendant to make
      payments under this article.

Tex. Code Crim. Proc. Ann. art. 42.12, § 11(b) (Vernon Supp. 2009) (emphasis

added). And more specifically, in a DWI case,

      If a judge requires as a condition of community supervision that the
      defendant participate in a prescribed course of conduct necessary
      for the rehabilitation of the defendant’s drug or alcohol dependence
      condition, the judge shall require that the defendant pay for all or
      part of the cost of such rehabilitation based on the defendant’s
      ability to pay.

Id. art. 42.12, § 13(d) (emphasis added).



                                       12
      The undisputed evidence that is summarized above shows that Damron

is unable to pay for the SCRAM condition. Thus, because the imposition of

costs related to DWI rehabilitation must be “based on the defendant’s ability to

pay,” we hold that the trial court abused its discretion by ordering him to pay

for the condition. 9 Cf. Chauncey v. State, 837 S.W.2d 179, 184–85 (Tex.

App.—El Paso 1992) (holding that the trial court did not err by ordering the

defendant to pay for daily alcohol and drug tests during his probation because

the defendant did not present evidence that he could not make the payments),

aff’d, 877 S.W.2d 305 (Tex. Crim. App. 1994).

      Because we hold that the trial court erred by including the condition that

Damron pay for the SCRAM device when the evidence showed his inability to

do so, we sustain Damron’s sole point, and we delete the condition that

requires him to pay for the device. See Belt, 127 S.W.3d at 281. Because

Damron has not contested the trial court’s requirement that he wear the



      9
         In a case in which the evidence indicated that the defendant was not
able to pay monthly restitution expenses that the trial court had ordered, we
held that the trial court nonetheless did not err by ordering the payments
because the record showed that the trial court “considered” the defendant’s
ability to make the payments, as required by section 11(b) of article 42.12.
Pennington v. State, 902 S.W.2d 752, 753–55 (Tex. App.—Fort Worth 1995,
pet. ref’d). This case differs from Pennington because section 13(d), unlike
section 11(b), affirmatively requires that the costs imposed in DWI cases must
be based on the defendant’s ability to pay them and not merely that the trial
court shall consider the defendant’s ability to pay.

                                      13
SCRAM device, our opinion does not prevent the trial court from requiring him

to wear the device if it does so in a way other than requiring him to pay the

costs for it.

                                 Conclusion

      Having sustained Damron’s only point, we modify the trial court’s

judgment to delete the condition that he pay for the costs of the SCRAM

device, and we affirm the judgment as modified. See Tex. R. App. P. 43.2(b).


                                          TERRIE LIVINGSTON
                                          JUSTICE

PANEL: LIVINGSTON, WALKER, and MEIER, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: March 18, 2010




                                     14